DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-21 are pending. Claims 1, 4, 8, 12-13, and 15 have been amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Choi et al. (US 9,188,377 B2), hereafter referred to as “Choi.”
Regarding Claim 15: Shapiro teaches a refrigerator (10), comprising: a cabinet (see Figures 1 and 4); an icemaker (20) disposed within the cabinet (Column 2, lines 33-35); a first storage bin (24) disposed below the icemaker (20) and configured to receive ice produced by the icemaker (Column 2, lines 43-47), wherein the first storage bin (24) includes one or more apertures (openings 28 and 30); a reversible ice mover (42) disposed within the first storage bin (24) and operable to move ice in first and second directions within the first storage bin (Column 3, lines 42-46); an ice dispenser (26) configured to dispense ice disposed in the first storage bin (24), the ice dispenser (26) configured to receive ice moved in the first direction by the reversible ice mover (Column 3, lines 42-46); and a second storage bin (32 or 34) disposed below the first storage bin (24) and configured to receive ice transferred by the one or more apertures (openings 28 and 30) in the first storage bin (24) and moved in the second direction by the reversible ice mover (42) and bypassing the one or more apertures (Column 3, lines 42-46) when ice is moved in the first direction by the reversible ice mover (Column 3, lines 50-58). 
Shapiro fails to teach wherein the first storage bin includes a plurality of side walls projecting upwardly from a bottom wall, and wherein one or more of the plurality of side walls includes one or more apertures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first storage bin includes a plurality of side walls projecting upwardly from a bottom wall, and wherein one or more of the plurality of side walls includes one or more apertures to the structure of Shapiro as taught by Choi in order to advantageously divert ice particles from the ice maker to an ice storage container (see Choi, Column 8, lines 42-48). 
Regarding Claim 16: Shapiro fails to teach further comprising a raking structure adjacent the one or more apertures. 
Choi teaches further comprising a raking structure (210) adjacent one or more apertures (127). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided further comprising a raking structure adjacent the one or more apertures to the structure of Shapiro as taught by Choi in order to advantageously divert ice particles through a container (see Choi, Column 8, lines 62-67). 
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 17-21 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections/changes to overcome the outstanding 35 U.S.C. § 103 rejections and double patenting rejections to the claims made above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchser (4,084,725).                                                                                               Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763